Citation Nr: 1747861	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  06-12 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The case has been remanded previously in October 2009 and January 2017.  The requested development has been completed and the case has been returned to the Board for further appellate consideration.

The issue of service connection for a bronchial disability was previously on appeal.  In a June 2017 rating decision, the RO granted service connection for chronic pharyngitis and chronic tonsillitis.  Accordingly, the issue has been resolved and is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2016).  The Board finds records development is required and an addendum VA medical opinion must be obtained.

With respect to the records development, in a June 2007 correspondence, the Veteran stated that he was treated at the "Old Veterans Hospital" in San Juan, Puerto Rico, from 1956 to 1960.  The Veteran reported that he was an inpatient the "hospital" from February 28, 1956 until March 9, 1956.  In September 2005, he submitted a medical record in support showing hospital admission to Presbyterian Hospital with treatment from Dr. Montilla.   The Veteran further stated he was under treatment for four years in Devens, Massachusetts following the foregoing.  It does not appear that requests have been made to obtain these records.  On remand, the records should be obtained, to the extent possible.

Next, an addendum medical opinion is required because the April 2017 VA medical opinion relied upon an inaccurate factual premise.  Therefore, the opinion is a nullity.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  In the opinion, the examiner reasoned that there is a gap of 53 years in between post-deployment (1955) to the date of first mental diagnosis (2008).  In fact, there is evidence in the file that the Veteran was seen in January 1966 for the complaint of nervousness, that he was treated in May 1992, February 1994 and June 1994 for anxiety, and that he was seen on an ongoing basis beginning in November 1999 for depression.  The latter evidence is particularly credible.  Consequently, an addendum opinion is required to take the correct facts into consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain the medical records from the "Old Veterans Hospital" in San Juan, Puerto Rico from 1956 to 1960, and inpatient treatment from February 28, 1956 until March 9, 1956 by Dr. Montilla at Presbyterian Hospital (possibly considered the "Old Veterans Hospital.")  Also attempt to obtain the medical records from treatment for four years in Devens, Massachusetts in the early 1960's, or as otherwise specified by the Veteran.  All attempts to obtain these records shall be documented in the claims file.  Any negative replies shall be documented.  

2.  Return the Veteran's claims file to the examiner who conducted the April 2017 mental disorders examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's mental disability began during active service or is related to an incident of service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




